DETAILED ACTION
	This is in response to the above application filed on 01/22/2020. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because In FIG 8, what is labeled as “222d” on the end closest to reference numeral 200 should be changed to “224d”.  As disclosed by paragraph [0069] of the specification, 224d meshes with 304g. Also, what is labeled as “222p” on the end closest to reference numeral 200 should be changed to “224p”. Reference should be made to FIG 9 which appears to correctly label 222p, 222d, 224p, and 224d. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anglese (US 2020/0261167).
Regarding claim 1, Anglese discloses a surgical instrument (10, FIG 1A) comprising: a housing (Not shown, similar to housing 502 of instrument 500 shown in FIGs 12-16, paragraph [0049]); a shaft (30) extending from the housing (Paragraph [0049]) and defining a longitudinal axis (Axis extending longitudinally along the device as viewed in FIG 1A); an end effector (40) operably coupled to a distal portion of the shaft (FIG 1A, paragraph [0049]); and a gearbox assembly (100 and/or 600, FIGs 17-18. Paragraph [0084] discloses gearbox assembly 600 is configured for used with surgical instrument 10 of FIG 1) disposed within the housing (Not shown but 600 would be placed within a housing similar to 502) and including an articulation sub- assembly (700, FIGs 17-18) configured to articulate the end effector about the longitudinal axis defined by the shaft (Paragraph [0084] discloses 700 functions similar to 200 of the previous embodiment except for where differences are disclosed. Paragraphs [0050, 0056] disclose the articulation sub assembly 200 and therefore 700  is configured to articulate the end effector relative to the longitudinal axis of the shaft), the articulation sub-assembly including: a first lead screw (852, 850, FIG 18, paragraph [0086]) including a gear portion (757, FIGs 17-18), a waist portion (Non-threaded portion between 852 and 757, FIG 18, paragraph [0086]), and an elongate threaded body portion (See annotated FIG 18 below); a first nut (One of 846 corresponding to the first lead screw) threadingly engaged with the elongate threaded body portion of the first lead screw such that rotation 

    PNG
    media_image1.png
    633
    734
    media_image1.png
    Greyscale


Regarding claim 2, Anglese discloses the articulation sub-assembly includes: a first input shaft (744 of 751) including a gear portion (753) meshingly engaged with the proximal gear portion (755) of the proximal center gear such that rotation of the first input shaft causes rotation of the proximal center gear and the first lead screw (Paragraph [0086], FIG 18); and a second input shaft (744 of 741) including a gear portion (743) meshingly engaged with the proximal gear portion (745) of the distal center gear such that rotation of the second input shaft causes rotation of the distal center gear and the second lead screw (Paragraph [0085], FIG 18).
Regarding claim 3, Anglese discloses the articulation sub-assembly includes a proximal plate (210) aligning the first input shaft with the first lead screw (FIG 18 shows 744 is longitudinally aligned with 850. Plate 210 aids in holding all of the elements in alignment, see FIG 3 and 5-9).
Regarding claim 4, Anglese discloses the middle plate aligns the second input shaft with the second lead screw (FIG 18 shows 744 is longitudinally aligned with 840. Plate 220 aids in holding all of the elements in alignment, see FIG 3 and 5-9).
Regarding claim 5, Anglese discloses articulation cables (38, paragraphs [0050, 0051, 0056], FIGs 1A and 3) including respective distal ends coupled to the end effector (Paragraph [0050]) and respective proximal ends coupled to one of the first nut and the second nut such that longitudinal translation of the first nut and the second nut causes articulation of the end effector (Paragraph [0050 and 0056]. Paragraphs [0072 and 0074] discloses the distal end of cable 38 engages 346 i.e. 846 in the embodiment of FIGs 17-18 wherein 846 is the first or second nut).
Regarding claim 6, Anglese discloses a first guide bar (One of dowels 380, FIG 3, 5, 9-11) disposed within the housing (380 are part of gearbox assembly 100 and therefore would be contained within the housing) and operably coupled to the middle plate and the first nut (Paragraph [0064]), the first guide bar configured to inhibit rotation of the first nut relative to the first lead screw (Paragraph [0073] discloses 380 inhibits rotation between 346 and 342 which is equivalent to first nut 846 and first lead screw 852 of the embodiment of FIGs 17-18); and a second guide bar (Another of dowels 380, FIG 3, 5, 9-11) disposed within the housing (380 are part of gearbox assembly 100 and therefore would be contained within the housing) and operably coupled to the middle plate and the second nut (Paragraph [0064]), the second guide bar configured to inhibit rotation of the second nut relative to the second lead screw (Paragraph [0073] discloses 380 inhibits rotation between 346 and 342 which is equivalent to second nut 846 and second lead screw 842 of the embodiment of FIGs 17-18).
Regarding claim 7, Anglese discloses the articulation sub-assembly includes: a third lead screw (870) including a gear portion (777), a waist portion (Non-threaded portion between 842 and 777, FIG 18), and an elongate threaded body portion (See annotated FIG 18 above), the gear portion (777) of the third lead screw meshingly engaged with the distal gear portion (790) of the proximal center gear (Paragraph [0086] discloses 777 is meshingly engaged with 790), and the waist portion of the third lead screw aligned with the proximal gear portion of the distal center gear (the two elements are interpreted as “aligned” because their central axes are parallel to one another); and a third nut (Another of 846 corresponding to the third lead screw, FIG 18) threadingly engaged with the elongate threaded body portion of the third lead screw such that rotation of the third lead screw effects longitudinal translation of the third nut (Paragraph [0070, 0072] discloses the function of nut 346 relative to lead screw 342. The present embodiment is interpreted as functioning in the same manner because the components have not been explicitly described).
Regarding claim 8, Anglese discloses the articulation sub-assembly includes: a fourth lead screw (860, FIG 17, paragraph [0085]) including a gear portion (767, paragraph [0085], FIG 17) and an elongate threaded body portion (See annotated FIG 17 below), the gear portion of the fourth lead screw meshingly engaged with the distal gear portion (780) of the distal center gear (FIG 17 shows meshed engagement between 767 and 780, paragraph [0085]); a fourth nut (Another of 846 corresponding to the fourth lead screw, FIG 18) threadingly engaged with the elongate threaded body portion of the fourth lead screw such that rotation of the fourth lead screw effects longitudinal translation of the fourth nut (Paragraph [0070, 0072] discloses the function of nut 346 relative to lead screw 342. The present embodiment is interpreted as functioning in the same manner because the components have not been explicitly described).

    PNG
    media_image2.png
    496
    632
    media_image2.png
    Greyscale


Regarding claim 9, Anglese discloses a third guide bar (Another of dowels 380, FIG 3, 5, 9-11) disposed within the housing (380 are part of gearbox assembly 100 and therefore would be contained within the housing) and operably coupled to the middle plate and the third nut (Paragraph [0064]), the third guide bar configured to inhibit rotation of the third nut relative to the third lead screw (Paragraph [0073] discloses 380 inhibits rotation between 346 and 342 which is equivalent to third nut 846 and third lead screw 842 of the embodiment of FIGs 17-18); and a fourth guide bar (Another of dowels 380, FIG 3, 5, 9-11) disposed within the housing (380 are part of gearbox assembly 100 and therefore would be contained within the housing) and operably coupled to the middle plate and the fourth nut (Paragraph [0064]), the fourth guide bar configured to inhibit rotation of the fourth nut relative to the 
Regarding claim 10, Anglese discloses the end effector includes a first jaw member (42, FIG 1A, paragraph [0052]) and a second jaw member (44, FIG 1A, paragraph [0052]), the first jaw member movable relative to the second jaw member between an open position and a closed position to grasp tissue therebetween (Paragraph [0052]); and the gearbox assembly further includes a jaw drive sub-assembly (Paragraph [0054] discloses a jaw drive sub-assembly not shown), operably coupled to at least one of the first jaw member or the second jaw member (Paragraphs [0054 and 0058]) and configured to move the first jaw member relative to the second jaw member between the open position and the closed position (Paragraphs [0054 and 0058]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anglese (US 2020/0261167) hereinafter “Anglese ‘167”, in further view of Anglese (US 2020/0237453) hereinafter “Anglese ‘453”.

Regarding claim 11, Anglese ‘167 discloses the invention substantially as claimed, as set forth above for claim 10. Anglese ‘167 further discloses the jaw drive sub-assembly includes: a drive rod (484, FIGs 1A, 3, 5-6, paragraph [0054]) operably coupled to at least one of the first jaw member or the second jaw member (Paragraphs [0054 and 0058]).
Anglese ‘167 is silent regarding the jaw drive sub-assembly including a spring force assembly releasably coupled to the drive rod, the spring force assembly including: a proximal hub defining an elongate hub stem; a compression spring disposed around the elongate hub stem; a distal hub disposed around a distal portion of the compression spring and movable relative to the proximal hub; and a lock plate slidingly coupled to the proximal hub and configured to releasably lock the drive rod to the proximal hub.
However, Anglese ‘453 discloses a jaw drive sub-assembly (400, paragraphs [0051 and0057]) including a drive rod (484, paragraph [0046], FIGs 1, 7, and 12) operably coupled to at least one of a first jaw member or a second jaw member (Paragraph [0046]), a spring force assembly (450, paragraph [0057, 0060], FIGs 2A-3 and 5-7) releasably coupled to the drive rod (Paragraph [0063]), the spring force assembly including: a proximal hub (452) defining an elongate hub stem (FIG 9 shows an internal piece od 452 forms an elongate hub stem); a compression spring (456, FIG 7) disposed around the elongate hub stem (FIG 18 shows that 456 is disposed around a portion of 452 which is interpreted as the elongate hub stem); a distal hub (454, FIG 8) disposed around a distal portion of the compression spring (Paragraph [0065]) and movable relative to the proximal hub (Paragraph [0066 and 0071-0073]); and a lock plate (482, FIG 10) slidingly coupled to the proximal hub (Paragraph [0067]) and configured to releasably lock the drive rod to the proximal hub (Paragraphs [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the jaw drive sub-assembly of Anglese ‘167 with that taught by Anglese ‘453, for the purpose of achieving the predictable result of moving the first jaw member relative to the second jaw member 
Regarding claim 13, Anglese ‘167/Anglese ‘453 discloses the invention substantially as claimed, as set forth above for claim 11. The device as modified by Anglese ‘453 further discloses the jaw drive sub-assembly includes an input shaft (434, paragraph [0064], FIGs 7 and 11) having an elongate threaded body portion (FIG 11 shows the elongated threaded portion) threadingly engaged with a threaded bore (468) of the distal hub such that rotation of the input shaft causes longitudinal translation of the distal hub (Paragraph [0064]).
Regarding claim 14, Anglese ‘167/Anglese ‘453 discloses the invention substantially as claimed, as set forth above for claim 11. The device as modified by Anglese ‘453 further discloses the proximal hub includes a retainer guide (463, FIG 9, paragraph [0062]) and the distal hub includes a retainer guide (463, FIG 8, paragraph [0062]), each of the retainer guide of the proximal hub and the retainer guide of the distal hub configured to operably couple to a guide bar (470, FIGs 12, 18, and 19) to inhibit rotation of the distal hub relative to the proximal hub (Paragraph [0066]; the longitudinally extending guide bar engaging the retainer guide of the proximal and distal hub in such a manner that it would inhibit rotation of the distal hub relative to the proximal hub along a longitudinal axis).
Regarding claim 15, Anglese ‘167/Anglese ‘453 discloses the invention substantially as claimed, as set forth above for claim 11. The device as modified by Anglese ‘453 further discloses the spring force assembly is configured to maintain a jaw force between the first jaw member and the second jaw member during articulation of the end effector (The spring force assembly operated independently from the articulation sub assembly and therefore it at least configured such that a closure force can be applied to the jaws while the end effector is articulated).
Regarding claim 16, Anglese ‘167/Anglese ‘453 discloses the invention substantially as claimed, as set forth above for claim 11. The device as modified by Anglese ‘453 further discloses the lock plate defines a key hole (485, FIG 10, paragraph [0068]) configured to receive a key (488) on a proximal portion of a drive rod (484, FIG 10) to releasably secure the drive rod to the proximal hub (Paragraph [0068]).
Anglese ‘167 is silent regarding a proximal portion of the drive rod including a key.
However, Anglese ‘453 discloses a drive rod (484) wherein a proximal portion of the drive rod includes a key (488) configured to engage with the lock plate (Paragraph [0068]) to releasably secure the drive rod to the proximal hub (Paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify a proximal portion of the drive rod of the intention to comprise a key, as taught by Anglese ‘453, for the purpose of being configured to engage with the lock plate of the spring force assembly and releasably secure the drive rod to the proximal hub.
Regarding claim 17, Anglese ‘167 discloses a gearbox assembly (100 and/or 600, FIGs 17-18. Paragraph [0084] discloses gearbox assembly 600 is configured for used with surgical instrument 10 of FIG 1) for use with a surgical instrument (10, FIG 1A), the gearbox assembly comprising: an articulation sub- assembly (700, FIGs 17-18) configured to articulate the end effector including a first jaw member 42, FIG 1A, paragraph [0052]) and a second jaw member (44, FIG 1A, paragraph [0052]) of the surgical instrument,. the articulation sub-assembly including: a first lead screw (852, 850, FIG 18, paragraph [0086]) including a gear portion (757, FIGs 17-18), a waist portion (Non-threaded portion between 852 and 757, FIG 18, paragraph [0086]), and an elongate threaded body portion (See annotated FIG 18 above); a first nut (One of 846 corresponding to the first lead screw) threadingly engaged with the elongate threaded body portion of the first lead screw such that rotation of the first lead screw effects longitudinal translation of the first nut (Paragraph [0070, 0072] discloses the function of nut 346 relative 
Anglese ‘167 is silent regarding a spring force assembly releasably coupled to the drive rod, the spring force assembly including: a proximal hub defining an elongate hub stem; a compression spring disposed around the elongate hub stem; a distal hub disposed around a distal portion of the compression spring and movable relative to the proximal hub; and a lock plate slidingly coupled to the proximal hub and configured to releasably lock the drive rod to the proximal hub.
However, Anglese ‘453 discloses a jaw drive sub-assembly (400, paragraphs [0051 and0057]) including a drive rod (484, paragraph [0046], FIGs 1, 7, and 12) operably coupled to at least one of a first jaw member or a second jaw member (Paragraph [0046]), a spring force assembly (450, paragraph [0057, 0060], FIGs 2A-3 and 5-7) releasably coupled to the drive rod (Paragraph [0063]), the spring force assembly including: a proximal hub (452) defining an elongate hub stem (FIG 9 shows an internal piece od 452 forms an elongate hub stem); a compression spring (456, FIG 7) disposed around the elongate hub stem (FIG 18 shows that 456 is disposed around a portion of 452 which is interpreted as the elongate hub stem); a distal hub (454, FIG 8) disposed around a distal portion of the compression spring (Paragraph [0065]) and movable relative to the proximal hub (Paragraph [0066 and 0071-0073]); and a lock plate (482, FIG 10) slidingly coupled to the proximal hub (Paragraph [0067]) and configured to releasably lock the drive rod to the proximal hub (Paragraphs [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the jaw drive sub-assembly of Anglese ‘167 with that taught by Anglese ‘453, for the purpose of achieving the predictable result of moving the first jaw member relative to the second jaw member between the open position and the closed position, with the additional benefit of limiting the compression force that can be applied to the jaws to a predetermined threshold, for the purpose of 
Regarding claim 18, Anglese ‘167/Anglese ‘453 discloses the invention substantially as claimed, as set forth above for claim 17. The device as modified by Anglese ‘453 further discloses the spring force assembly is configured to maintain a jaw force between the first jaw member and the second jaw member during articulation of the end effector (The spring force assembly operated independently from the articulation sub assembly and therefore it at least configured such that a closure force can be applied to the jaws while the end effector is articulated).
Regarding claim 19, Anglese ‘167 discloses the invention substantially as claimed, as set forth above for claim 17. The device as modified by Anglese ‘453 further discloses a guide bar (Knife tube 62 in FIG 12 of Anglese ‘453, paragraphs [0045 and 0050]; and paragraph [0053] of Anglese ‘167 discloses a knife tube not shown) operably coupled to the articulation sub-assembly and the jaw drive sub-assembly (FIGs 12-15 show 62 extends through the shaft and through a bore in the articulation sub-assembly and the jaw drive sub-assembly such that it physically contacts at least a portion of each sub-assembly) and configured to maintain alignment therebetween (The longitudinal shaft extending through a central axis of both the articulation sub-assembly and the jaw drive sub-assembly maintains an alignment therebetween by preventing a shift of the central axes relative to one another).
Regarding claim 20, Anglese ‘167/Anglese ‘453 discloses the invention substantially as claimed, as set forth above for claim 17. Anglese ‘167 further discloses a first input shaft (744 of 751) including a gear portion (753) meshingly engaged with the proximal gear portion (755) of the proximal center gear such that rotation of the first input shaft causes rotation of the proximal center gear and the first lead screw (Paragraph [0086], FIG 18); and a second input shaft (744 of 741) including a gear portion (743) meshingly engaged with the proximal gear portion (745) of the distal center gear such that rotation of .
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771